Harvey, J.
(dissenting): The plaintiff does not succeed in this case by reason of being an heir of Axel Swanson, but because of a *576parol agreement between Axel Swanson and the boy’s mother, Mrs. Reisacker, to the effect that at the foreclosure sale the property would be bid in in such a way that the certificate of purchase could be assigned to plaintiff, and that this was done except for the fraud of Amalia Carlson. Now let us examine that a minute. Directly before the foreclosure the record title was in the name of Axel Swanson. It is said in the opinion that this is only the naked legal title, the real equitable title then being in Mrs. Reisacker. I think the opinion gives more force to that view than the record justifies, but this is not so material. At the sale in foreclosure it is conceded by plaintiff that Axel Swanson’s money was furnished to buy the property. By furnishing the money for this purchase he became the equitable owner of the property, and under the statute (R. S. 22-108) his widow was entitled to one-half of it upon his death, unless it was disposed of by judicial sale. There was no judicial sale after that. Now how does he get rid of it? By a parol agreement with Mrs. Reisacker by which the certificate of purchase was to be assigned to plaintiff. It seems to me that, being the equitable-owner of this property after the sale, Axel Swanson was powerless to dispose of it by such an agreement, or in any other manner, so as to deprive his widow, Ingrid Swanson, of a one-half interest in it upon his death.